DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This communication is in response to the application filed on 07/03/2019 and claiming priority to a foreign application number KR-10-2017-0000734 of 01/03/2017. Claims 1-20 are currently pending.)
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/03/2019 was filed before the mailing date of the OC set on 02/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S PGPub. No. 20120212619 to NAGAMUNE Yasushi (hereinafter NAGAMUNE) in view of U.S. PGPub No. 20160125239 to Dinikhno et al. (hereinafter Danikhno).

Regarding claim 1, NAGAMUNE discloses an electronic device comprising: an infrared filter configured to pass light in an infrared wavelength band; 
See NAGAMUNE disclosure in ¶ 0027 “an infrared beam at a specific wavelength region and which is characterized by comprising an infrared transmitting filter which transmits an infrared beam excluding a visible light”,  
“an image sensor configured to convert received light into an image signal and output the image signal; 
As still another aspect of the present invention, an image capturing device is provided wherein the capturing part further comprises a silicon image sensor wherein a color image which has a same color or a color approximate to a color of the object under a white light in a visible region is obtained from images captured using infrared beams reflected from the object”.
“an infrared emitting diode (IRED) configured to irradiate the light in the infrared wavelength band; See NAGAMUNE disclosure in ¶ 0422 “Here, the first to the third infrared beams are irradiated to an object from the infrared LED groups 51-1 to 51-3, and the CCD camera 52 captures an image of the object from the first to the third infrared beams reflected from the object”. 
However, NAGAMUNE failed to explicitly disclose the following limitation taught by Danikhno: “a processor, wherein the processor is configured to: execute a first application; identify a security level of the first application; and assign an authority for controlling at least one of the image sensor, the infrared filter, or the IRED to the first application, based on the identified security level of the first application”. 
See Danikhno disclosure about a processor executing program instructions in ¶ 0091 “The system 902 comprises at-least one processor 904 and at-least one memory 906. The processor 904 executes program instructions and may be a real processor”.
“identify a security level of the first application” 
See Danikhno disclosure about different security levels in ¶ 0041“the present invention may be implemented based on TrustZone hardware architecture or on any other computer architecture or operating system capable of implementing and maintaining two or more operating environments having respectively differing levels of security, as described above”.
   “and assign an authority for controlling at least one of the image sensor, the infrared filter, or the IRED to the first application, based on the identified security level of the first application”. 
See Danikhno disclosure about controlling of the image sensor in ¶ 0053 “The first set of image information may be communicated from the iris camera image sensor to the first high security operating environment. In another embodiment, an image processor controlling the iris camera image sensor may be part of the first high security operating environment, and image information defining the image acquired by the iris camera image sensor may be parsed by said image processor”.
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE by incorporating a processor executing applications or program, identifying levels of security and to control the image sensor based on the identified security level as disclosed in Danikhno and be motivated in doing so because it provides a utilization system for secure biometric image processing. See Danikhno abstract.

Regarding claim 5, the combination of MAGAMUNE and Danikhno discloses the electronic device of claim 1. Danikhno further discloses the electronic device of claim 1, wherein the processor is configured to assign a first authority for controlling the image sensor to the first application, when identifying the security level of the first application as a first security level”. 
  See Danikhno disclosure about controlling the image sensor in ¶ 0053 “The first set of image information may be communicated from the iris camera image sensor to the first high security operating environment. In another embodiment, an image processor controlling the iris camera image sensor may be part of the first high security operating environment, and image information defining the image acquired by the iris camera image sensor may be parsed by said image processor”. The examiner believes that authority must be assigned before implementing a control action.
See Danikhno disclosure about identifying the security level of the first application as a first security level in ¶ 0014 “The processor implementing the first high security operating environment may be configured to operate in a first security state, and the processor implementing the second normal security operating environment may be configured to operate in a second security state, such that the first security state is more secure than the second security state”
  Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE by incorporating a processor assigning authority to an application and identify the security level of an application as disclosed in Danikhno and be motivated in doing so because it provides a utilization system for secure biometric image processing. See Danikhno abstract.  

Regarding claim 6, the combination of MAGAMUNE and Danikhno discloses the electronic device of claim 5. MAGAMUNE further discloses “the electronic device of claim 5, wherein the processor is configured to control an image signal converted from light obtained from the image sensor and passing through the infrared filter and an image signal of an iris, not to be provided to the first application assigned with the first authority”.                                                See MAGAMUNE disclosure about image signal conversion in ¶ 0027 “On the other hand, an infrared image capturing device is proposed, which is an infrared image capturing device including an infrared beam light source having a radiation distribution at an infrared region, an image capturing lens, a CCD sensor where light receiving elements having a light receiving sensitivity at an infrared region and a visible region are placed in a shape of a matrix, a plurality of color filters each of which transmits a visible light at a specific wavelength region and an infrared beam at a specific wavelength region and which is characterized by comprising an infrared transmitting filter which transmits an infrared beam excluding a visible light, an image capturing signal forming means which generates an image signal based on a light incidence of an infrared beam into the image sensor, a digital conversion means which converts the image capturing signal into digital signal, and a memory which temporarily maintains a digital signal converted by the digital conversion means (for example, reference: Japanese Patent laid-open publication No. Tokkai 2006-109120)”. The examiner equates this as meeting the limitations of claim 6 of this application.
  Regarding claim 7, the combination of MAGAMUNE and Danikhno discloses the electronic device of claim 1. Danikhno further discloses “the electronic device of claim 1, wherein the processor is configured to assign a second authority for controlling the image sensor and the infrared filter to the first application in ¶ 0053: “The first set of image information may be communicated from the iris camera image sensor to the first high security operating environment. In another embodiment, an image processor controlling the iris camera image sensor may be part of the first high security operating environment, and image information defining the image acquired by the iris camera image sensor may be parsed by said image processor”.
And Danikhno further discloses “when identifying the security level of the first application as a second security level” in ¶ 0014: “The processor implementing the first high security operating environment may be configured to operate in a first security state, and the processor implementing the second normal security operating environment may be configured to operate in a second security state, such that the first security state is more secure than the second security state”. 
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE and Danikhno of claim 1 by incorporating a processor assigning authority to controlling the image sensor and identify the security level of an application as disclosed in Danikhno and be motivated in doing so because it provides a utilization system for secure biometric image processing. See Danikhno abstract.  
  
Regarding claim 8, the combination of NAGAMUNE and Danikhno discloses the electronic device of claim 7. Danikhno further discloses the electronic device of claim 7, wherein the processor is configured to control an image signal of an iris, obtained from the image sensor, not to be provided to the first application assigned with the second authority. 
See Danikhno disclosure about controlling the image signal of the iris in ¶ 0053 “Step 402 of FIG. 4 comprises acquiring a first image of an iris camera field of view. The first image may be acquired at an iris camera image sensor. At step 404, a first set of image information defining the first image is received within a first high security operating environment within an image processing apparatus. The first set of image information may be communicated from the iris camera image sensor to the first high security operating environment. In another embodiment, an image processor controlling the iris camera image sensor may be part of the first high security operating environment, and image information defining the image acquired by the iris camera image sensor may be parsed by said image processor”. The examiner believes authority has to be granted first before the control operation can be implemented. 
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE and Danikhno in claim 7 by incorporating the processor to control the image signal of an iris obtained from the image sensor as disclosed by Danikhno and be motivated in doing so because it provides a utilization because it provides a utilization system for secure biometric image processing. See Danikhno abstract. 
Regarding claim 19, NAGAMUNE discloses an electronic device comprising: an infrared filter configured to pass light in an infrared wavelength band; See NAGAMUNE disclosure in ¶ 0027 “an infrared beam at a specific wavelength region and which is characterized by comprising an infrared transmitting filter which transmits an infrared beam excluding a visible light”,  
“an image sensor configured to convert received light into an image signal and output the image signal; See NAGAMUNE disclosure in ¶ 0224  “As still another aspect of the present invention, an image capturing device is provided wherein the capturing part further comprises a silicon image sensor wherein a color image which has a same color or a color approximate to a color of the object under a white light in a visible region is obtained from images captured using infrared beams reflected from the object”.
“an infrared emitting diode (IRED) configured to irradiate the light in the infrared wavelength band; See NAGAMUNE disclosure in ¶ 0422 “Here, the first to the third infrared beams are irradiated to an object from the infrared LED groups 51-1 to 51-3, and the CCD camera 52 captures an image of the object from the first to the third infrared beams reflected from the object”. 
“a processor, wherein the processor is configured to: execute a first application; identify a security level of the first application; and assign an authority for controlling at least one of the image sensor, the infrared filter, or the IRED to the first application, based on the identified security level of the first application”. 
See Danikhno disclosure about a processor executing program instructions in ¶ 0091 “The system 902 comprises at-least one processor 904 and at-least one memory 906. The processor 904 executes program instructions and may be a real processor”.
“identify a security level of the first application” See Danikhno disclosure about different security levels in ¶ 0041“the present invention may be implemented based on TrustZone hardware architecture or on any other computer architecture or operating system capable of implementing and maintaining two or more operating environments having respectively differing levels of security, as described above”.
   “and assign an authority for controlling at least one of the image sensor, the infrared filter, or the IRED to the first application, based on the identified security level of the first application”. 
See Danikhno disclosure about controlling of the image sensor in ¶ 0053 “The first set of image information may be communicated from the iris camera image sensor to the first high security operating environment. In another embodiment, an image processor controlling the iris camera image sensor may be part of the first high security operating environment, and image information defining the image acquired by the iris camera image sensor may be parsed by said image processor”.
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE by incorporating a .
 
 Claim 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S PGPub. No. 20160125239 to Danikhno et al. (hereinafter Danikhno) in view of U.S. PGPub No. 20140344896 to PAK et al. (hereinafter PAK).
Regarding claim 15, Danikhno discloses a non-transitory computer-readable recording medium having recorded thereon a program to be executed on a computer, wherein the program comprises executable instructions that cause, when executed by a processor, the processor to: execute a first application; and assign an authority for controlling at least one of an image sensor, an infrared filter, or an infrared emitting diode (IRED) to the first application, based on the identified security level of the first application. 
See Danikhno disclosure in ¶ 0028 about a non-transitory computer-readable recording medium having recorded thereon a program to be executed on a computer “The computer program product may comprise a non-transitory computer usable medium having a computer readable program code embodied therein” 
See Danikhno disclosure about processor executing applications in ¶ 0091 “The system 902 comprises at-least one processor 904 and at-least one memory 906. The processor 904 executes program instructions and may be a real processor”.  
See Danikhno disclosure about controlling of an image sensor in ¶ 0053 “Step 402 of FIG. 4 comprises acquiring a first image of an iris camera field of view. The first image may be acquired at an iris camera image sensor. At step 404, a first set of image information defining the first image is received within a first high security operating environment within an image processing apparatus. The first set of image information may be communicated from the iris camera image sensor to the first high security operating environment. In another embodiment, an image processor controlling the iris camera image sensor may be part of the first high security operating environment, and image information defining the image acquired by the iris camera image sensor may be parsed by said image processor”. The examiner believes that authority has to be granted before control operation.   
However, Danikhno failed to explicitly disclose the following limitation taught by PAK:                                                                        PAK further discloses identifying/setting of different security levels for applications in ¶ 0141 “The security level of the application may be automatically set according to a type of preset one or more rights referred to when the security level is automatically set among the rights permitted for the application on the OS (for example, an ANDROID OS). For example, the application having the rights of an access (processing) to personal information of the user and rights of data communication may have the security level of level #1 501, the application having the rights of data communication may have the security level of level #2 502 or level #3 503, and the application having no rights of the access to the personal information and no rights of data communication may have the security level of level #4 504 or level #5 505.
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the non-transitory computer- readable recording medium of  Danikhno  in claim 15 by incorporating the processor  to identify different security levels of applications as disclosed by PAK and be motivated in doing so because it provides a  controlling the use of resources according to a reliability level of a user when the resources of an electronic device such as an application or a file are used in the electronic device. See PAK in ¶ 0002

 
 
 
Regarding claim 16, Danikhno discloses the non-transitory computer- readable recording medium of claim 15. Danikhno further disclose the non-transitory computer-readable recording medium of claim 15, wherein the program comprises the executable instructions that cause, when executed by the processor, the processor further to: assign a first authority for controlling the image sensor and infrared filter to the first application, See Danikhno disclosure about controlling the image sensor in ¶ 0053 “Step 402 of FIG. 4 comprises acquiring a first image of an iris camera field of view. The first image may be acquired at an iris camera image sensor. At step 404, a first set of image information defining the first image is received within a first high security operating environment within an image processing apparatus. The first set of image information may be communicated from the iris camera image sensor to the first high security operating environment. In another embodiment, an image processor controlling the iris camera image sensor may be part of the first high security operating environment, and image information defining the image acquired by the iris camera image sensor may be parsed by said image processor”
 “In a particular embodiment, feedback camera FC may be provided with an IR cut filter or other appropriate optical filter, configured to prevent the corresponding image sensor from detecting infrared wavelengths and/or near infrared wavelengths, while iris camera IC may be configured to detect and image objects based on wavelengths within the infrared or near infrared spectrum”. 
  However, Danikhno failed to explicitly disclose the following limitation taught by PAK: identifying the security level of the first application as a first security level; and assign a second authority to the first application, when identifying the security level of the first application as a second security level.
 See PAK disclosure about assigning authority or rights to applications in ¶ 0139 “For example, when the electronic device according to embodiments of the present disclosure is driven through an ANDROID OS, permission (right) information on the application may be identified from a predetermined database (for example, a file of AndroidManifest.xml), and thus permitted rights for the application may be determined. For example, an application having the permitted rights of READ_PROFILE and WRITE_PROFILE of the ANDROID OS (for example, permitted rights of reading and writing of a profile) may be assigned the rights for processing personal information on the user (user personal profile data), and an application having the permitted rights of the network may be assigned the rights for performing data communication”.  
PAK further discloses identifying/setting of different security levels for applications in ¶ 0141 “The security level of the application may be automatically set according to a type of preset one or more rights referred to when the security level is automatically set among the rights permitted for the application on the OS (for example, an ANDROID OS). For example, the application having the rights of an access (processing) to personal information of the user and rights of data communication may have the security level of level #1 501, the application having the rights of data communication may have the security level of level #2 502 or level #3 503, and the application having no rights of the access to the personal information and no rights of data communication may have the security level of level #4 504 or level #5 505.
 Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the non-transitory computer- readable recording medium of  Danikhno  in claim 15 by incorporating the processor  to assign authority and identifying different security levels of applications as disclosed by PAK and be motivated in doing so because it provides a utilization system of controlling the use of resources according to a reliability level of a user when the resources of an electronic device such as an application or a file are used in the electronic device. See PAK in ¶ 0002
 

Regarding claim 17, Danikhno discloses the non-transitory computer-readable medium of claim 15. Danikhno further discloses The non-transitory computer-readable recording medium of claim 15, wherein the program comprises the executable instructions that cause, when executed by the processor, the processor further to: assign a third authority for controlling on/off operations of the image sensor, the infrared filter, and the IRED to the first application, “obtain an image signal of an iris from the image sensor based on an iris recognition command through the first application assigned with the third authority; perform iris recognition by using the obtained image signal of the iris through a second application assigned with an authority for performing iris recognition; and provide a result of iris recognition performed through the ¶ 0053 “Step 402 of FIG. 4 comprises acquiring a first image of an iris camera field of view. The first image may be acquired at an iris camera image sensor. At step 404, a first set of image information defining the first image is received within a first high security operating environment within an image processing apparatus. The first set of image information may be communicated from the iris camera image sensor to the first high security operating environment. In another embodiment, an image processor controlling the iris camera image sensor may be part of the first high security operating environment, and image information defining the image acquired by the iris camera image sensor may be parsed by said image processor”
See Danikhno disclosure about performing iris recognition in ¶ 0049 “FIG. 3 is a functional block diagram of a device 300 configured for secure iris recognition, comprising an imaging apparatus 302, an image processing apparatus 304 and a display 306.                            However, Danikhno failed to explicitly disclose the following limitation taught by PAK: Assigning the third authority and controlling on/off operations of the device.                             See PAK disclosure about the on/off operation in ¶ 0096 “The power event 307 may be generated when power of the electronic device is turned on or off (including rebooting). For example, the power event may be generated according to a soft key or hard key of power on or off”. 
See PAK disclosure about assigning authority to applications in ¶ 0139 “For example, when the electronic device according to embodiments of the present disclosure is driven through an ANDROID OS, permission (right) information on the application may be identified from a predetermined database (for example, a file of AndroidManifest.xml), and thus permitted rights for the application may be determined. For example, an application having the permitted rights of READ_PROFILE and WRITE_PROFILE of the ANDROID OS (for example, permitted rights of reading and writing of a profile) may be assigned the rights for processing personal information on the user (user personal profile data), and an application having the permitted rights of the network may be assigned the rights for performing data communication”.  
  Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the non-transitory computer- readable recording medium of  Danikhno  in claim 15 by incorporating the processor  to control the on/off operation the image sensor, the infrared filter , and the IRED as well as assigning authority to applications as disclosed by PAK and be motivated in doing so because it provides a utilization system of controlling the use of resources according to a reliability level of a user when the resources of an electronic device such as an application or a file are used in the electronic device. See PAK in ¶ 0002
                            
Regarding claim 18, Danikhno discloses the non-transitory computer-readable recording medium of claim 15. Danikhno further discloses the non-transitory computer-readable recording medium of claim 15, wherein the program comprises the executable instructions that cause, when executed by the processor, the processor further to: assign a fourth authority for controlling the image sensor, the infrared filter, and the IRED to the first application, when identifying the security level of the first application as a fourth security level; obtain an image signal of an iris from the image sensor based on an iris recognition command through the first application assigned with the fourth authority; and provide the obtained image signal of the iris to the first application assigned with the fourth authority. 
Step 402 of FIG. 4 comprises acquiring a first image of an iris camera field of view. The first image may be acquired at an iris camera image sensor. At step 404, a first set of image information defining the first image is received within a first high security operating environment within an image processing apparatus. The first set of image information may be communicated from the iris camera image sensor to the first high security operating environment. In another embodiment, an image processor controlling the iris camera image sensor may be part of the first high security operating environment, and image information defining the image acquired by the iris camera image sensor may be parsed by said image processor”.                                                  See Danikhno disclosure about iris recognition in ¶ 0049 FIG. 3 is a functional block diagram of a device 300 configured for secure iris recognition, comprising an imaging apparatus 302, an image processing apparatus 304 and a display 306”.                                                      However, Danikhno failed to explicitly disclose the following limitation taught by PAK: Assigning the fourth authority and identifying the security level of the first application as a fourth security level.
See PAK disclosure about assigning authority to applications in ¶ 0139 “For example, when the electronic device according to embodiments of the present disclosure is driven through an ANDROID OS, permission (right) information on the application may be identified from a predetermined database (for example, a file of AndroidManifest.xml), and thus permitted rights for the application may be determined. For example, an application having the permitted rights of READ_PROFILE and WRITE_PROFILE of the ANDROID OS (for example, permitted rights of reading and writing of a profile) may be assigned the rights for processing personal information on the user (user personal profile data), and an application having the permitted rights of the network may be assigned the rights for performing data communication”.  
 PAK further discloses identifying/setting of different security levels for applications in ¶ 0141 “The security level of the application may be automatically set according to a type of preset one or more rights referred to when the security level is automatically set among the rights permitted for the application on the OS (for example, an ANDROID OS). For example, the application having the rights of an access (processing) to personal information of the user and rights of data communication may have the security level of level #1 501, the application having the rights of data communication may have the security level of level #2 502 or level #3 503, and the application having no rights of the access to the personal information and no rights of data communication may have the security level of level #4 504 or level #5 505.
   Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the non-transitory computer- readable recording medium of  Danikhno  in claim 15 by incorporating the processor to assign fourth authority to an application and identifying the security level as disclosed by PAK and be motivated in doing so because it provides a utilization system of controlling the use of resources according to a reliability level of a user when the resources of an electronic device such as an application or a file are used in the electronic device. See PAK in ¶ 0002.
  

Claim 2-4, 9-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub No.U.S. 20120212619 to NAGAMUNE Yasushi (hereinafter NAGAMUNE) in view of 


Regarding claim 2, the combination of NAGAMUNE and Danikhno discloses the electronic device of claim 1. Danikhno further discloses “wherein the processor comprises a first processor operated in a security region and a second processor operated in a non-security region” in ¶ 0039 “The processor 102 may include a first processor 104 for implementing the high security operating environment and a second processor 106 for implementing the normal security operating environment”.
However, Danikhno failed to explicitly disclose the following limitation taught by PAK: “wherein the second processor is configured to request the first processor to identify the security level of the first application, and wherein the first processor is configured to identify the security level of the first application and provide a result of identifying the security level of the first application to the second processor”.
 See PAK disclosure about requesting for security level of an application in ¶ 0066 “Meanwhile, in a method of using the electronic device, the controller 110 according to embodiments of the present disclosure may control a series of operations including an operation of, when a request for an access to the resource of the electronic device is identified, identifying and comparing a reliability level of the user and a security level of the access requested resource, and an operation of, when the reliability level of the user is equal to or higher than the security level of the access requested resource, permitting the access of the access requested resource”. 
¶ 0080 “In addition, the electronic device 200 according to embodiments of the present disclosure illustrated in FIG. 2A may further include an authentication providing module that provides at least one authentication method according to a result of the comparison between the reliability level and the security level of the first resource, and the reliability change module 240 may change the reliability level according to whether an authentication is successful through the authentication method provided by the authentication providing module”. 
  
  Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE and Danikhno in claim 1 by incorporating two processors operating at secured and non-secured regions and making request to identify security level of application as disclosed by  Danikhno and PAK and be motivated in doing so because it provides a utilization system of controlling the use of resources according to a reliability level of a user when the resources of an electronic device such as an application or a file are used in the electronic device. See PAK in ¶ 0002. 
 
Regarding claim 3, NAGAMUNE in view of Danikhno and further in view of PAK discloses the electronic device of claim 2. PAK further discloses “the electronic device of claim 2, further comprising a memory configured to store information about a security level of each of a plurality of applications”, wherein the first processor is configured to identify the security level of the first application based on the information stored in the memory. 
See PAK disclosure about storing security level information in ¶ 0010 “In accordance with another aspect of the present disclosure, an electronic device is provided. The electronic device includes at least one processor configured to drive modules, a memory configured to store security levels of a plurality of resources including a first resource and a reliability level, and an access control module configured to compare the reliability level and the security level of the first resource and to determine whether to permit a request for an access to the first resource”.  
 See PAK disclosure about identifying the security level of first application in ¶ 0078 “The electronic device 200 according to embodiments of the present disclosure illustrated in FIG. 2A may further include an automatic security level generation module (not shown) set to automatically determine a security level of each of the resources based on permission of each of the plurality of resources and store the determined security level in the memory 210”. 
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE, Danikhno  and PAK in claim 2 by incorporating a memory to store information about security level of each of a plurality of applications and identify security level of first  application as disclosed by PAK and be motivated in doing so because it provides a utilization system of controlling the use of resources according to a reliability level of a user when the resources of an electronic device such as an application or a file are used in the electronic device. See PAK in ¶ 0002. 

Regarding claim 4, NAGAMUNE in view of Danikhno and further in view of PAK discloses the electronic device of claim 2. PAK further discloses “the electronic device of claim 2, wherein the first processor is configured to: request to an external electronic device configured to manage a security level of an application to identify the security level of the first application; See PAK disclosure about the processor making a request  in ¶ 0011 “The apparatus includes a controller configured to control to compare, when a request for an access to a resource of the electronic device is identified, a reliability level of a user and a security level of the resource, and to permit the access to the resource when the reliability level is equal to or higher than the security level of the resource”.
“and identify the security level of the first application based on a response received from the external electronic device in response to the request”.
See also PAK teachings of external device being connected to the electronic device in ¶ 0051 “The connector 165 may be used as an interface for connecting the electronic device 100 with an external device (not shown) or a power source (not shown). The electronic device 100 may transmit or receive data stored in the storage unit 175 of the electronic device 100 to or from an external device (not shown) through a wired cable connected to the connector 165 according to a control of the controller 110.
See PAK disclosure about control or managing security level by processor in ¶ 0078 “The electronic device 200 according to embodiments of the present disclosure illustrated in FIG. 2A may further include an automatic security level generation module (not shown) set to automatically determine a security level of each of the resources based on permission of each of the plurality of resources and store the determined security level in the memory 210”. 
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE, Danikhno and PAK in claim 2 by incorporating  the concept of external device connection to the electronic device and identify the security level of the first application based on a response received from the external electronic device in response to the request as disclosed by PAK and be motivated in doing so because it provides a utilization system of controlling the use of resources according to 

Regarding claim 9, the combination of NAGAMUNE and Danikhno discloses the electronic device of claim 1. NAGAMUNE further discloses the electronic device of claim 1, wherein the processor is configured to assign a third authority for controlling on/off operations of the image sensor, the infrared filter, and the IRED to the first application. 
See NAGAMUNE disclosure about the concept of control circuit in ¶ 0011: “On the other hand, a color still image capturing device is proposed, which includes a monochromatic video camera, a light source which radiates red, blue, and green lights, a control circuit which controls so as to emit red, blue, and green lights from the light source sequentially, and a capturing synthetic circuit which sequentially captures output video signals of the video camera when the light source radiates the red, the blue, and the green lights (for example, reference: Japanese Patent laid-open publication No. Tokkaihei 08-65690)”. The examiner believes the control circuit is capable of controlling the on/off operations of the image sensor and the infrared filter in ¶ 0027 and that of IRED in ¶ 0051 respectively.
However, the combination of NAGAMUNE and Danikhno failed to explicitly disclose the following limitation taught by PAK: “assigning a third authority, and identifying the security level of the first application as a third security level”.
PAK discloses assigning right in ¶ 0139: “For example, when the electronic device according to embodiments of the present disclosure is driven through an ANDROID OS, permission (right) information on the application may be identified from a predetermined database (for example, a file of AndroidManifest.xml), and thus permitted rights for the application may be determined. For example, an application having the permitted rights of READ_PROFILE and WRITE_PROFILE of the ANDROID OS (for example, permitted rights of reading and writing of a profile) may be assigned the rights for processing personal information on the user (user personal profile data), and an application having the permitted rights of the network may be assigned the rights for performing data communication”.                                                         PAK also discloses setting of different security levels for applications in ¶ 0141 “The security level of the application may be automatically set according to a type of preset one or more rights referred to when the security level is automatically set among the rights permitted for the application on the OS (for example, an ANDROID OS). For example, the application having the rights of an access (processing) to personal information of the user and rights of data communication may have the security level of level #1 501, the application having the rights of data communication may have the security level of level #2 502 or level #3 503, and the application having no rights of the access to the personal information and no rights of data communication may have the security level of level #4 504 or level #5 505.
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE and Danikhno in claim 1 by incorporating the processor assigning  a third authority and identifying the security level of the first application as a third security level as disclosed by PAK and be motivated in doing so because it provides a utilization system of controlling the use of resources according to a reliability level of a user when the resources of an electronic device such as an application or a file are used in the electronic device. See PAK in ¶ 0002.

Regarding claim 10, the combination of NAGAMUNE, Danikhno and PAK discloses the electronic device of claim 9.  Danikhno further discloses “the electronic device of claim 9, wherein the processor is configured to: obtain an image signal of an iris from the image sensor based on an iris recognition command through the first application assigned with the third authority; perform iris recognition by using the obtained image signal of the iris through a second application assigned with an authority for performing iris recognition; and control a result of iris recognition performed”,
Danikhno discloses obtaining an image signal of an iris from the image sensor based on an iris recognition command in ¶ 0053 “Step 402 of FIG. 4 comprises acquiring a first image of an iris camera field of view. The first image may be acquired at an iris camera image sensor. At step 404, a first set of image information defining the first image is received within a first high security operating environment within an image processing apparatus. The first set of image information may be communicated from the iris camera image sensor to the first high security operating environment. In another embodiment, an image processor controlling the iris camera image sensor may be part of the first high security operating environment, and image information defining the image acquired by the iris camera image sensor may be parsed by said image processor”.
See Danikhno disclosure of performing iris recognition in ¶ 0049: “FIG. 3 is a functional block diagram of a device 300 configured for secure iris recognition, comprising an imaging apparatus 302, an image processing apparatus 304 and a display 306. Image processing apparatus 304 comprises processor 102 (see FIG. 1)—which processor 102 is configured to implement a high security operating environment and a normal security operating environment, each isolated from the other. Images processed by image processing apparatus 304 may in an embodiment be transmitted to display 306 for display to a user or operator of the imaging apparatus or biometric device”. 
See Danikhno disclosure about controlling result of iris recognition in ¶ 0050 “In operation, imaging apparatus 302 acquires an image of the subject's iris and transmits the image to image processing apparatus 304. The image captured by imaging apparatus 302 may be a still image or a video image. Image processing apparatus 304 may thereafter analyse the acquired image frame(s) and compare the corresponding digital feature set with digital templates encoded and stored based on previously acquired iris images, to identify the subject, or to verify the identity of the subject”.  
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE, Danikhno and PAK in claim 9 by incorporating the processor to obtain an image signal of an iris from the image sensor and perform iris recognition as disclosed by Danikhno and be motivated in doing so because it provides a utilization system for secure biometric image processing. See Danikhno abstract. 
However, the combination of NAGAMUNE, Danikhno and PAK in claim 9 failed to explicitly disclose the following limitation taught by PAK: “the first application assigned with the third authority”. 
 PAK further discloses assigning rights to different applications in ¶ 0139: “For example, when the electronic device according to embodiments of the present disclosure is driven through an ANDROID OS, permission (right) information on the application may be identified from a predetermined database (for example, a file of AndroidManifest.xml), and thus permitted rights for the application may be determined. For example, an application having the permitted rights of READ_PROFILE and WRITE_PROFILE of the ANDROID OS (for example, permitted rights of reading and writing of a profile) may be assigned the rights for processing personal information on the user (user personal profile data), and an application having the permitted rights of the network may be assigned the rights for performing data communication”.  
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE, Danikhno  and PAK in claim 9 by incorporating the processor  to  assign third authority to first application as disclosed by PAK and be motivated in doing so because it provides a utilization system of controlling the use of resources according to a reliability level of a user when the resources of an electronic device such as an application or a file are used in the electronic device. See PAK in ¶ 0002.
                                                         
Regarding claim 11, the combination of NAGAMUNE and Danikhno discloses the electronic device of claim 1. Danikhno further discloses the electronic device of claim 1, wherein the processor is configured to assign a fourth authority for controlling the image sensor, the infrared filter, and the IRED to the first application. 
 See Danikhno disclosure in ¶ 0053“Step 402 of FIG. 4 comprises acquiring a first image of an iris camera field of view. The first image may be acquired at an iris camera image sensor. At step 404, a first set of image information defining the first image is received within a first high security operating environment within an image processing apparatus. The first set of image information may be communicated from the iris camera image sensor to the first high security operating environment. In another embodiment, an image processor controlling the iris camera image sensor may be part of the first high security operating environment, and image information defining the image acquired by the iris camera image sensor may be parsed by said image processor”.
 Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE and Danikhno in claim 1 by incorporating the processor to control the image sensor as disclosed by Danikhno and be motivated in doing so because it provides a utilization system for secure biometric image processing. See Danikhno abstract. 
However, the combination of NAGAMUNE and Danikhno failed to explicitly disclose the following limitation taught by PAK: assign a fourth authority and when identifying the security level of the first application as a fourth security level”.  
 PAK discloses assigning authority to different applications in ¶ 0139: “For example, when the electronic device according to embodiments of the present disclosure is driven through an ANDROID OS, permission (right) information on the application may be identified from a predetermined database (for example, a file of AndroidManifest.xml), and thus permitted rights for the application may be determined. For example, an application having the permitted rights of READ_PROFILE and WRITE_PROFILE of the ANDROID OS (for example, permitted rights of reading and writing of a profile) may be assigned the rights for processing personal information on the user (user personal profile data), and an application having the permitted rights of the network may be assigned the rights for performing data communication”.  
PAK further discloses identifying/setting of different security levels for applications in ¶ 0141 “The security level of the application may be automatically set according to a type of preset one or more rights referred to when the security level is automatically set among the rights permitted for the application on the OS (for example, an ANDROID OS). For example, the application having the rights of an access (processing) to personal information of the user and rights of data communication may have the security level of level #1 501, the application having the rights of data communication may have the security level of level #2 502 or level #3 503, and the application having no rights of the access to the personal information and no rights of data communication may have the security level of level #4 504 or level #5 505.
 Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE and Danikhno   in claim 1 by incorporating the processor  to  assign fourth authority to first application and identifying the security level of the first application as a fourth level as disclosed by PAK and be motivated in doing so because it provides a utilization system of controlling the use of resources according to a reliability level of a user when the resources of an electronic device such as an application or a file are used in the electronic device. See PAK in ¶ 0002.

Regarding claim 12, the combination of NAGAMUNE, Danikhno and PAK discloses the electronic device of claim 11. Danikhno and PAK further disclose the electronic device of claim 11, wherein the processor is configured to: obtain an image signal of an iris from the image sensor based on an iris recognition command through the first application assigned with the fourth authority; and control the obtained image signal of the iris to be provided to the first application assigned with the fourth authority.
Danikhno discloses obtaining an image signal of an iris from the image sensor based on an iris recognition command in ¶ 0053 “Step 402 of FIG. 4 comprises acquiring a first image of an iris camera field of view. The first image may be acquired at an iris camera image sensor. At step 404, a first set of image information defining the first image is received within a first high security operating environment within an image processing apparatus. The first set of image information may be communicated from the iris camera image sensor to the first high security operating environment. In another embodiment, an image processor controlling the iris camera image sensor may be part of the first high security operating environment, and image information defining the image acquired by the iris camera image sensor may be parsed by said image processor”.
See Danikhno disclosure of performing iris recognition in ¶ 0049: “FIG. 3 is a functional block diagram of a device 300 configured for secure iris recognition, comprising an imaging apparatus 302, an image processing apparatus 304 and a display 306. Image processing apparatus 304 comprises processor 102 (see FIG. 1)—which processor 102 is configured to implement a high security operating environment and a normal security operating environment, each isolated from the other. Images processed by image processing apparatus 304 may in an embodiment be transmitted to display 306 for display to a user or operator of the imaging apparatus or biometric device”. 
See Danikhno disclosure about controlling result of iris recognition in ¶ 0050 “In operation, imaging apparatus 302 acquires an image of the subject's iris and transmits the image to image processing apparatus 304. The image captured by imaging apparatus 302 may be a still image or a video image. Image processing apparatus 304 may thereafter analyse the acquired image frame(s) and compare the corresponding digital feature set with digital templates encoded and stored based on previously acquired iris images, to identify the subject, or to verify the identity of the subject”.  

PAK further discloses assigning authority to different applications in ¶ 0139: “For example, when the electronic device according to embodiments of the present disclosure is driven through an ANDROID OS, permission (right) information on the application may be identified from a predetermined database (for example, a file of AndroidManifest.xml), and thus permitted rights for the application may be determined. For example, an application having the permitted rights of READ_PROFILE and WRITE_PROFILE of the ANDROID OS (for example, permitted rights of reading and writing of a profile) may be assigned the rights for processing personal information on the user (user personal profile data), and an application having the permitted rights of the network may be assigned the rights for performing data communication”.  
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE and Danikhno   in claim 1 by incorporating the processor  to  assign fourth authority to first application as disclosed by PAK and be motivated in doing so because it provides a utilization system of controlling the use of resources according to a reliability level of a user when the resources of an electronic device such as an application or a file are used in the electronic device. See PAK in ¶ 0002.
 


Regarding claim 13, the combination of MAGAMUNE and Danikhno discloses the electronic device of claim 1.  PAK further discloses the electronic device of claim 1, wherein the processor is configured to: identify a security level of a first function provided in the first application; and determine whether to limit the assigned authority to execute the first function through the first application, based on the identified security level of the function.
See PAK disclosure about identifying the security level of a function in an application in ¶ 0119 “According to embodiments of the present disclosure, security levels of the resources (for example, an application, a menu, contact data, and a document file) of the electronic device may be set for each item of the resources. According to embodiments of the present disclosure, the security level of the resource (for example, application) may be automatically set according to a setting of the electronic device or may be manually set by the user. Each item of the resources is interpreted as each function of the applications by the examiner. PAK discloses limiting the assigned authority to execute applications based on the identified security level or the function in ¶ 0144 “FIG. 5B illustrates an example of determining whether to permit an access to the resource based on the reliability level of the user and the security level of the resource according to an embodiment of the present disclosure”. 
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE and Danikhno   in claim 1 by incorporating the processor  to  identify the security level of a function and determine whether to limit the assigned authority to execute the first application based on the security level of the function as disclosed by PAK and be motivated in doing so because it provides a utilization system of controlling the use of resources according to a reliability level of a user when the resources of an electronic device such as an application or a file are used in the electronic device. See PAK in ¶ 0002.


Regarding claim 14, the combination NAGAMUNE, Danikhno and PAK discloses the electronic device of claim 13. PAK further discloses the electronic device of claim 13, wherein the processor is configured to: determine to limit at least a part of the authority assigned to the first application based on the security level of the first function, when the security level of the first function is lower than the security level of the first application; and determine not to limit the authority assigned to the first application, when the security level of the first function is the same as the security level of the first application.
See PAK disclosure about access not permitted when the security level of the first function is lower than the security level of the application in ¶ 0147 “In contrast, when it is identified that the reliability level of the user is lower than the security level of the access requested resource, the request for the access is not permitted. When the request for the access is not permitted, the user may re-attempt the access to the resource by increasing the reliability level, or may end the access to the resource
 See PAK disclosure about access being granted when the security level of the first function is equal or higher than the security level of the application in ¶ 0145 “Referring to FIG. 5B, when the reliability level of the user is equal to or higher than the security level of the access requested resource, the user may access (for example, use or execute) the access requested resource”.
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify electronic device of NAGAMUNE, Danikhno and PAK   in claim 13 by incorporating the processor  to determine whether or not to limit assigned authority to applications based on security levels of the functions of the applications as disclosed by PAK and be motivated in doing so because it provides a utilization system of controlling the 

Regarding claim 20, NAGAMUNE discloses an electronic device comprising: an image sensor exposed through a second portion of the first face and configured to generate one selected from a visible light image or an infrared light image; an infrared emitting diode (IRED) exposed through a third portion of the first face;                                                                                                      See NAGAMUNE disclosure about image sensor in ¶0223 “As still another aspect of the present invention, an image capturing device is provided further comprising a silicon image sensor wherein a color image which has a same color or a color approximate to a color of the object under a white light in a visible region is obtained from images captured using the infrared beams from the object.”                                                                                                             controlling the IRED to generate a selected pattern of a pulse, to generate an infrared light image.                                                                                                                                                            See NAGAMUNE disclosure about controlling the IRED to generate selected pattern of a pulse in ¶ 0325 Furthermore, an intensity modulation may also be performed by an infrared LED or an infrared LD using a wave shape such as a square wave, a sine wave, a cosine wave, a triangular wave, a sawtooth wave, a wave of a combination of these, a wave having a duty ratio or a bias of these or a wave of a combination of these.                                                  However, NAGAMUNE failed to explicitly disclose the following limitation taught by Danikhno:      a processor located in the housing and electrically connected with the display, the image sensor, and the IRED; See Danikhno in  ¶ 0039 “While not illustrated in FIG. 1, it would be understood that the processor 102 (or the first and second processors 104 and 106) may be connected to and may communicate with one or more of memory, storage, input unit(s), output unit(s) and communication interface(s)”.  
and a memory located in the housing, electrically connected with the processor, and configured to store a first application, a second application and a third application that have different security levels, wherein the memory is configured to store one or more instructions that, when executed, cause the processor to: execute the first application upon receiving a first user input and allow the first application to use the image sensor while not allowing the first application to use the IRED, to generate a visible light image; execute the second application upon receiving a second user input and allow the second application to use the image sensor while allowing the second application to turn on or off the IRED, to generate an infrared light image; and execute the third application upon receiving a third user input and allow the third application to use the image sensor while controlling the IRED to generate a selected pattern of a pulse, to generate an infrared light image.                                                                                                                             See Danikhno disclosure about memory storing instructions and processor executing applications in ¶ 0091 “The system 902 comprises at-least one processor 904 and at-least one memory 906. The processor 904 executes program instructions and may be a real processor……..)                                                                                                                                See Danikhno disclosure about input from the user in ¶ 0093 “The input device(s) 99 may include, but not limited to, a touch screen, a keyboard, mouse, pen, joystick, trackball, a voice device, a scanning device, or any another device that is capable of providing input to the computer system” 


However, the combination of MAGAMUNE and Danikhno failed to explicitly disclose the following limitations taught by PAK: An electronic device comprising: a housing comprising a first face; a display exposed through a first portion of the first face; a memory located in the housing, electrically connected with the processor, and configured to store a first application, a second application and a third application that have different security levels  
 See PAK disclosure about the housing in ¶ 0047 “The buttons 161 may be formed on a front surface, a side surface, or a rear surface the housing of the electronic device 100, and may include (not shown) at least one of a power/lock button, a volume button, a menu button, a home button, a back button, a search button.                                                                                          See PAK disclosure about the display unit in ¶ 0037 “Referring to FIG. 1, the electronic device 100 may include at least one of a controller 110, a communication module 120, the sub communication module 130, a multimedia module 140, a camera module 150, a GPS module 157, an input/output module 160, a sensor module 170, a storage unit 175, a power supplier 180, and a display unit 190”.                                                                                                                See PAK disclosure about  memory storing applications with different security levels in ¶ 0010 “The electronic device includes at least one processor configured to drive modules, a memory configured to store security levels of a plurality of resources including a first resource and a reliability level, and an access control module configured to compare the reliability level and the security level of the first resource and to determine whether to permit a request for an access to the first resource”.
   Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the device of MAGAMUNE and Danikhno by incorporating a housing, a display unit and a memory to store applications with different security levels as disclosed by PAK and be motivated in doing so because it provides a utilization system of controlling the use of resources according to a reliability level of a user when the resources of an electronic device such as an application or a file are used in the electronic device. See PAK in ¶ 0002.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.1: U.S PGPub 20120229617, 2: U.S PGPub 20070090195.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495                                                                                                                                                                                                        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495